COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Helen Mayfield v. Richard Worthen and Comerica Bank, jointly and
                          severally

Appellate case number:    01-20-00669-CV

Trial court case number: 2019-70163

Trial court:              157th District Court of Harris County

        Appellant Helen Mayfield filed a notice of appeal of the trial court’s order signed on June
26, 2020. The clerk’s record filed in this Court includes her sworn “Affidavit of Inability to Pay
Filing Fees.” See TEX. R. CIV. P. 145(a), (b), (d); see also TEX. R. CIV. P. 502.3. The clerk’s
record filed in this Court does not reflect that any motion to require appellant to pay costs or any
contest to appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). Accordingly, the Clerk
of this Court is directed to make an entry in this Court’s records that appellant is allowed
to proceed on appeal without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P.
20.1.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: July 13, 2021